Citation Nr: 9901203	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-48 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana.


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left tibia, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his uncle


ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1986 to 
February 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  


REMAND

Service medical records reflect that the veteran sustained a 
fracture to the left tibia in 1987.  Diagnoses included open 
fracture of the left tibia.  The veteran also underwent a 
closed reduction debridement of the left fibula fracture.  
The veteran is service connected for residuals of fractures 
of the left tibia and fibula based on pathology involving the 
left knee and ankle pursuant to 38 C.F.R. § 4.71, Diagnostic 
Code (DC) 5262 (1998).  

However, the Board notes that current medical evidence dated 
in 1997 reflects pathology associated with scars located at 
the fracture site.  Specifically, the report of a February 
1997 VA examination reflects, in pertinent part, well healed 
scars at the knee and distal tibia and tibia fracture with 
noted tenderness.  In April 1997, old scars and tenderness 
over the fracture site were recorded.  The Board notes that 
the United States Court of Veterans Appeals has held that 
separated ratings are applied for scars.  Esteban v. Brown, 6 
Vet. App. 256, 262 (1994).  

Thus, a claim of service connection for the scars of the left 
fibula and tibia has been raised by the record.  Inasmuch 
such pathology is inextricably intertwined with the claim for 
an increased rating for residuals of a fracture of the left 
tibia, a remand is required for an equitable disposition of 
the veterans claim.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected residuals 
of a fracture of the left tibia.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified orthopedist, if 
available, to determine the current 
severity his service-connected residuals 
of a fracture of the left tibia.  A copy 
of the veterans claims file and this 
Remand must be made available to the 
examiner for review prior to the 
examination.  All indicated studies, 
including x-rays, should be performed.  
The examiner is requested to specifically 
provide a description of all associated 
scarring.  In this regard, the examiner 
should note any tenderness, pain, 
ulceration, or limitation of function due 
to scarring.  With regard to the left 
knee disability, tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physician should so state.  
The rationale for all opinions expressed 
should be explained.  

3.  Thereafter the RO should review the 
examination reports and if any of the 
directives of this remand have not been 
accomplished, corrective action must be 
taken.  

4.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim for on appeal and 
consider whether a separate rating for 
scarring is warranted.  

5.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -
